 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   FRANK HAVERLY,                              Case No. CV 20-04935 DMG (RAO)
12                       Petitioner,
                                                 ORDER ACCEPTING FINDINGS,
13          v.                                   CONCLUSIONS, AND
                                                 RECOMMENDATIONS OF
14   KEN CLARK, Warden,                          UNITED STATES MAGISTRATE
                                                 JUDGE
15                       Respondent.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the
18   records and files herein, and the Magistrate Judge’s Report and Recommendation.
19   The Court has further engaged in a de novo review of those portions of the Report
20   and Recommendation issued on December 18, 2020, to which Petitioner has
21   objected. The Court is not persuaded by Petitioner’s objections and hereby accepts
22   and adopts the findings, conclusions, and recommendations of the Magistrate Judge.
23         IT IS ORDERED that the Petition is denied, and Judgment shall be entered
24   dismissing this action with prejudice.
25   DATED: June 14, 2021
26
                                              DOLLY M. GEE
27                                            UNITED STATES DISTRICT JUDGE
28
